Citation Nr: 0634504	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-01 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a 100 percent rating beyond April 30, 
2001, for revision of a total replacement of the left knee. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1946 to June 
1949, and from September 1950 to June 1952.  The veteran has 
been determined to be incompetent for VA purposes, and the 
appellant is his custodian.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the RO 
that denied entitlement to a TDIU.  The veteran timely 
appealed.

The veteran cancelled a hearing before a Veterans Law Judge 
at the RO that was scheduled for July 18, 2006.

In October 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal for entitlement to a TDIU is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran's custodian and his representative 
when further action is required.




FINDING OF FACT

On March 7, 2001, the veteran underwent needed surgical 
repair and replacement part of the tibial polyethylene 
component of his left knee, as well as a total synovectomy.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for revision of the 
veteran's total left knee replacement, for the period from 
March 7, 2001, to April 30, 2002, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.20, 4.30, 4.71a, Diagnostic Code 5055 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the claimant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Factual Background

Service connection had been established for a left knee 
disability.

In July 1991, the veteran underwent a total left knee 
replacement.

In December 1991, the RO assigned a temporary total rating 
for a one month convalescent period, followed by a one-year 
period after implantation of a knee prosthesis, effective 
July 16, 1991, to September 30, 1992; and then decreased the 
rating to 30 percent, effective October 1, 1992.

In November 2001, the RO granted a 60 percent rating for 
residuals of the status-post left knee replacement, effective 
August 10, 2000.
 
Records show that, in March 2001, the veteran underwent 
surgical revision of the total left knee replacement, and 
underwent a total synovectomy.

In March 2001, the veteran filed a claim for TDIU benefits, 
contending that his recent left knee surgery should be taken 
into consideration.

In November 2001, the RO assigned a temporary total rating 
for surgical or other treatment necessitating convalescence, 
effective March 7, 2001, to April 30, 2001; and then 
decreased the rating to 60 percent, effective May 1, 2001.  
The RO also denied entitlement to TDIU benefits.

Within one year of the RO's November 2001 denial of TDIU 
benefits, the veteran again filed a claim for TDIU benefits.  
The RO subsequently denied the claim, and the veteran 
appealed.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The RO has evaluated the veteran's revision of the total left 
knee replacement in March 2001 as 100 percent disabling under 
38 C.F.R. § 4.30, based on surgical or other treatment 
necessitating convalescence, from March 7, 2001, to April 30, 
2001; and as 60 percent disabling as of May 1, 2001, under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.

Provisions of 38 C.F.R. § 4.30 provide as follows:

A temporary total convalescent rating 
will be assigned following hospital 
discharge or outpatient release, 
effective from the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release if the treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (2006).

Pursuant to Diagnostic Code 5055, prosthetic replacement of a 
knee joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 
C.F.R. § 4.30). Thereafter, chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
warrant a 60 percent rating.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The 
minimum rating following replacement of a knee joint is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

In this case, the veteran's hospitalization in March 2001 
resulted in needed surgical repair and replacement of the 
tibial polyethylene component of his left knee, as well as a 
total synovectomy.  A temporary total rating was assigned for 
less than two months, based on surgical or other treatment 
necessitating convalescence.

The RO indicated that a 100 percent rating for 13 months was 
only warranted following prosthetic replacement of the knee 
joint, implying that replacement of the tibial polyethylene 
component was not considered "prosthetic replacement" of 
the knee joint.  Diagnostic Code 5055 specifically provides 
for entitlement to a 100 percent schedular rating for the 
first year following implantation of a prosthesis.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  DC 5055 
does not distinguish among 1-surface, 2-surface, and 3-
surface knee prostheses.  Arguably, replacement of the tibial 
polyethylene component satisfies the requirements of the DC.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

In view of the foregoing, a 100 percent disability rating is 
warranted under DC 5055, for revision of his total left knee 
replacement, from March 7, 2001, to April 30, 2002.


ORDER

A temporary total rating for revision of a total left knee 
replacement, for the period from March 7, 2001, to April 30, 
2002, is granted.
 

REMAND

Regarding TDIU benefits, the Board notes that the veteran's 
medical disability situation is complex.  The evidence 
reflects that the veteran is unemployable.

He last worked in 1986 as a state investigator.  He completed 
four years of college education.

As shown above, service connection is in effect solely for 
the total replacement of the veteran's left knee.  The 
veteran was last examined for his service-connected 
disability in January 2004.  This examination contains no 
medical opinion as to the relationship between the veteran's 
service-connected disability and his inability to secure or 
follow a substantially gainful occupation.

VA has the duty to supplement the record by obtaining an 
opinion on what effect the veteran's service-connected 
disability has on his ability to work.  See Friscia v. Brown, 
7 Vet. App. 294 (1994) (holding in the case of a claim for 
TDIU, that VA has a duty to obtain medical opinions as to 
employability).

Accordingly, the case is REMANDED for the following action:

1.  The January 2004 VA examination 
report should be returned to the examiner 
(or, if that examiner is unavailable, a 
suitable substitute) for an addendum, 
expressing an opinion as to the impact of 
the service-connected disability on the 
veteran's ability to work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician, and the 
addendum should note review of the claims 
folder.  

The physician should provide an opinion 
as to whether the service-connected 
residuals of the status-post total left 
knee replacement are at least as likely 
as not (i.e., there is at least a 50 
percent probability) to preclude 
employment consistent with the veteran's 
education and occupational experience.

The physician should set forth a 
rationale for the conclusions reached.  



Any discussion should include specific 
findings regarding the veteran's ability 
to function independently, appropriately, 
and effectively in a worklike setting, as 
well as the appropriate period of time 
the veteran would be able to execute 
these actions during an eight-hour 
period, based solely on the limitations 
imposed by his service-connected 
residuals of status-post total left knee 
replacement.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.

3.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


